                        Case 2:20-cr-00080-JTK Document 11 Filed 01/13/21 Page 1 of 4

AO 2458 (Rev. 02!18)   Judgment in a Criminal Case
                       Sheet I

                                                                                                                              JAN 1 3 2021
                                          UNITED STATES DISTRICT COURT JAMEswiJ(~
                                                                       By: r:tf!£C K
                                                            Eastern District of Arkansas                            --_                        ' CLERK
                                                                          )                                                                   -oU~
              UNITED ST ATES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                        Markees Fordham                                          Case Number: 2:20-cr-00080- :iTK
                                                                          )
                                                                          )       USM Number: 55731-177
                                                                          )
                                                                          )       Tamera Deaver
                                                                          )       Dcfen<lanc's At1<m1ey
THE DEFENDANT:
lt! pleaded guilty to count(s)          1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended

 18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison inmate                     8/17/2019                    1




       The defendant is sentenced as provided in pages 2 through          __
                                                                           4 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              0    IS    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any change of name, residence.
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstance~.

                                                                          1/13/2021




                                                                          Jerome T. Kearney, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                          1/13/2021
                                                                         Date
                        Case 2:20-cr-00080-JTK Document 11 Filed 01/13/21 Page 2 of 4

AO 245B (Rcv.112/18) Judgment in Criminal Cas.:
                     Sheet 2 ·-- lmprisonm.:nt

                                                                                                      Judgment   Page   __
                                                                                                                         2_    of   4
 DEFENDANT: Markees Fordham
 CASE NUMBER: 2:20-cr-00080·

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:
  4 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the follO\ving recommendations to the Bureau of Prisons:




     !ill   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ __                      with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                          By
                                                                                                DI-.PUTY u:--rrED STATES MARSHAL
                        Case 2:20-cr-00080-JTK Document 11 Filed 01/13/21 Page 3 of 4

AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 ····· Criminal Monetary Penalties
                                                                                                              Judgment   Page      3     of        4
 DEFENDANT: Markees Fordham
 CASE NUMBER: 2:20-cr-00080-
                                                  CRIMINAL MONET ARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                      JVT A Assessment*                  Fine                        Restitution
 TOTALS            $ 25.00                         $ 0.00                             $ 0.00                      $ 0.00



 D The determination ofrestitution is deferred until - - - - . An Amended Judgment in u Criminal Case 1AO 2-15C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the follmving payees in the amount listed below.

      If the ~efendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless sp~ci_fied otherwise \n
      the priority order or percentage payment column below. However, pursuant to 18 L:.S.C. § 3664(1), all nonfederal v1ct11ns must be paid
      before the United States is pa'id.

 Name of Pavee                                                           Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                                s                             0.00           s ______o_._oo_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612( f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. ~ 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                 D fine      D restitution.
       D the interest requirement for the              D     fine    D      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters              I 09A. 110, 11 0A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994. but before April 23, 1996.
                      Case 2:20-cr-00080-JTK Document 11 Filed 01/13/21 Page 4 of 4
AO 2458 (Rev 02/18) Judgment in a Criminal Case
                    Sheet 6 - Schedule of Payments

                                                                                                         Judgment -- - Page   4     of         4
DEFENDANT: Markees Fordham
CASE NUMBER: 2:20-cr-00080-

                                                     SCHEDULE OF PAYMENTS

I laving assessed the defendanfs ability to pay. payment of the total criminal monetary penalties is due as follows:

A    ~     Lump sum payment of$         25.00                due immediately, balance due


           •     not later than                                   . or
           •     in accordance with    •   C·,
                                                 •    D,
                                                            •      E, or    •    F below; or

B    •     Payment to begin immediately (may be combined with              DC.        0 D,or       0 F below); or
C     O Payment in equal         _ _ _ _ _ (e.g., wceklv. monthly. q11ar1erh·1 installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g.. months or years). to commence_____ (e.g., 30 or fiO days) after the date of this judgment; or

D     O Payment in equal                         (e.g., week(,•, momh(v, quurter(v) installments of $
                                                                                                        -------
                                                                                                                            over a period of
                          (e.g .. months or years). to commence    _ _ _ _ _ (e.g..   30 or fiO days/ after release from imprisonment to a
           tenn of supervision; or

E     O Payment during the tenn of supervised release will commence within      _ _ _ _ _ (e.g., 30 or fiO days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     O Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetarv penalties. except those pa)'ments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (induding defendant number). Total Amount. Joint and Several Amount,
     and corresponding payee. if appropriate.                  ·




0    The defendant shall pay the cost of prosecution.

0    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendanfs interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest. (6) community restitution. (7) JVTA assessment. (8) penalties, and (9) costs, including cost of prosecution and court costs.
